DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/21/2021 has been entered. Claims 1-6 and 8-16 remain pending in the application. Applicant’s amendments to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed on 01/21/2021.

Claim Rejections – 35 USC § 112
 Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the side panels” and "the opening" in lines 8 and 9, respectively, of the claim.  There is insufficient antecedent basis for these limitations in the claim.
It seems apparent that the limitations that were incorporated into claim 1 stemmed from cancelled claim 7, which, prior to cancellation, depended on claim 2. Claim 2, as originally presented, includes the limitation of the plurality of panels including two side panels. Prior to the claims being amended, the side panels were first mentioned in claim 2. With the claims amended, the side panels now are first introduced in claim 1.
It is understood that the added language to claim 1 may have been desired to be put into claim 2, where the two side panels are mentioned, rather than into claim 1. As a result, the limitations involving 
Claims 2-10 are rejected as they depend on a rejected independent claim.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3976113 (patented 08/24/1976) issued to Kim in view of U.S. Patent No. 3850144 (patented 11/26/1974) issued to Springer.
Regarding claim 1, Kim discloses an apparatus for transporting an animal (figure 1) comprising: a body (figure 1; column 2, lines 25-28) having a plurality of panels 11-15 (column 1, lines 53-56; figure 2, panels 11-15) that are operative to transition between a closed position (figure 1; column 1, lines 35-36) and an open position (figure 2; column 1, lines 37-39); and wherein in the closed position, the panels 11-15 define a cavity 10 (figure 1, receptacle 10 with bottom panel 11 defining the shape of receptacle 10) that is configured to contain an animal (column 1, lines 8-10, showing the amount of items that can be inside receptacle 10), and in the open position, the panels define a bed mat (figure 2; abstract). Kim does not disclose at least one side panel including a protective portion that folds over an edge of an opening when the plurality of panels are in the closed position and the portions of the side panels are not attached.
Springer teaches at least one side panel (figure 1; column 3, lines 18-21, showing one end of bag 6 having an opening 12 on one of the panels of bag 6) including a protective portion 14 (figure 1, strap 14) that folds over an edge of an opening 12 (figure 2; column 3, lines 18-21; see annotated figure below) when a plurality of panels 38 and 40 (figure 2, side members 38 and 40) are in a closed position (figure 1, zipper 18 opens and closes bag 6 between an open position and a closed position) and the portions of the side panels are not attached (figures 1 and 2, zipper 18 is exposing longitudinal opening 19 when zipper 18 is slid open).

    PNG
    media_image1.png
    614
    425
    media_image1.png
    Greyscale

Annotated Figure 1: Springer’s figure 2 shows a protective portion 14 folding over an edge of an opening 12, with the opening including a circular hole and the tail-shaped hole that is contiguous with the circular hole.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim and include at least one side panel including a protective portion that folds over an edge of an opening when the plurality of panels are in the closed position and the portions of the side panels are not attached, as taught by Springer, in order to adjust the size of holes disposed on the bag to restrain animals within the bag (e.g., Springer, column 3, lines 23-37).
Regarding claim 10, as dependent on claim 1, Kim as modified discloses the limitations of claim 1. Kim also discloses the plurality of panels 11-15 including a base panel 11 (figure 2, bottom panel 11) having one or more triangular portions (figure 2, see diamond-shaped hashes).

Claim 2-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified by Springer as applied to claim 1 above, and further in view of U.S. Patent No. 4977857 (patented 12/18/1990) issued to Slawinski.
	Regarding claim 2, as dependent on claim 1, Kim as modified discloses the limitations of claim 1. Kim also discloses the plurality of panels 11-15 including two side panels 12 and 13 (figure 2, first side panel 12 and second side panel 13) each having a portion 20 and 21 (figure 1, cloth tapes 20 and 21; column 1, lines 59-65) that can connect to one of panels 14 and 15 via a fastener 22 and 23 (column 1, lines 57-64, connecting means 22 and 23) so as to define an opening (figure 5, base panel 11 defines the shape of the bag’s opening) to the cavity 10 (figure 1, receptacle 10) when the portions 20 and 21 are not attached to each other (figures 4 and 5). 
Kim does not disclose the plurality of panels with an opening disposed in at least part of a sidewall of the body while they are in the closed position. Kim also does not disclose two side panels each having a portion that is selectively attachable to the portion of the other side panel.
Slawinski teaches an opening 14 (figure 1, cut-out portion 14) disposed in at least part of a sidewall of a body 12 (column 2, lines 55-61, showing cut-out portion 14 is provided at a forward end of the bag-like body 12) while in a closed position (column 3, lines 5-11, showing how bag 12 can be opened and closed via fastener 16). Slawinski also teaches two side panels (long sides of bag 12; figure 2 shows small pocket 20 on a first long side and strap handles 26 on a second long side) each having a portion 46 (figures 1 and 2, first and second shield flaps 46) that is selectively attachable to the portion 46 (e.g., via figure 1, fastener 48) of the other side panel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim as modified and include the plurality of panels with an opening disposed in at least part of a sidewall of the body while they are in the closed position, as well as two side panels each having a portion that is selectively attachable to the portion of the other side panel, as taught by Slawinski, in order to permit an animal’s head to peek out of the body while the animal is secure in the body’s cavity (e.g., Slawinski, column 4, lines 30-35).
Regarding claim 3, as dependent on claim 2, Kim as modified discloses the limitations of claim 2. Kim does not disclose the opening extending to a top of the body.
Slawinski teaches an opening 14 (figure 1, cut-out portion 14) that extends to the top of a body 12 (column 2, lines 4-10 and 55-61). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim as modified and include the opening extending to a top of the body, as taught by Slawinski, in order to permit an animal’s head to peek out of the body while the animal is secure in the body’s cavity (e.g., Slawinski, column 4, lines 30-35).
Regarding claim 4, as dependent on claim 3, Kim as modified discloses the limitations of claim 3. Kim also discloses the top (column 2, lines 20-28, showing upper end of each side panel 12 and 13) including one or more handles (figures 1 and 3, loop handle 29; column 2, lines 25-29).
Regarding claim 5, as dependent on claim 2, Kim as modified discloses the limitations of claim 2. Kim also discloses the fastener 16 (figure 1, closure means 16) being a zipper (column 1, lines 60-68, connecting means 22 and 23 with standard slide 24).
Regarding claim 6, as dependent on claim 5, Kim as modified discloses the limitations of claim 5. Kim also discloses the plurality of panels 11-15 including a base panel 11 (figure 2, base panel 11) having a triangular portion (diamond-shaped hashes in figure 2) and the zipper 16 (figure 1, closure means 16) extending from the triangular portion to the top of the body (figure 1, closure means 16 extends from a bottom corner to a top corner where standard slide 24 is positioned).
Regarding claim 8, as dependent on claim 2, Kim as modified discloses the limitations of claim 2. Kim does not disclose at least one of the side panels including a pocket.
Slawinski teaches a pocket 18 (figure 1, closable pocket 18; column 3, lines 12-15) provided on a side panel (column 3, lines 12-21, pocket 18 on side of bag-like body 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim and include a pocket on a side panel in order for storage of accessories, including pet accessories (e.g., Slawinski, column 3, lines 12-15).
Regarding claim 9, as dependent on claim 2, Kim as modified discloses the limitations of claim 2.  Kim also discloses side panels 11-15 having a shape that is at least one of bent and curved (figure 1, curved and bent corners for receptacle 10; figures 4 and 5 show bent and curved panels as panels 11-15 are folded from an open position in figure 2 to a closed position as depicted in figure 1).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Slawinski and Springer.
Regarding claim 11, Kim discloses a body (figure 1; column 2, lines 25-28) having a plurality of panels 11-15 (column 1, lines 53-56; figure 2, panels 11-15) that include two side panels 12 and 13 (figure 2, first side panel 12 and second side panel 13) that define an opening to a cavity (figure 1, cavity defined by bottom panel 11 seen in figure 2), with the plurality of panels 11-15 being operative to transition between a closed position (figure 1; abstract) and an open position (figure 2; abstract); and wherein in the closed position, the panels define a cavity (figure 1) that is configured to contain an object (column 1, lines 8-10, showing the amount of items that can be inside receptacle 10) and in the open position, the panels define a mat (figure 2; abstract).
Kim fails to disclose the two side panels 12 and 13 each having a portion that is selectively attachable to the portion of the other side panel via a fastener when the portions are not attached to each other. Kim also does not disclose the opening being disposed in at least part of a sidewall of the body; whereby a portion of the object may extend outward from the cavity during transport. Kim also fails to disclose at least one of the side panels including a protective portion as well as the protection portion folding over an edge of the opening when the plurality of panels are in the closed position and the portions of the side panels are not attached.
Slawinski teaches two side panels (long sides of bag 12; figure 2 shows small pocket 20 on a first long side and strap handles 26 on a second long side) each having a portion 46 (figures 1 and 2, first and second shield flaps 46) that is selectively attachable to the portion 46 (e.g., via figure 1, fastener 48) of the other side panel. Slawinski also teaches an opening 14 (figure 1, cut-out portion 14) in at least part of a sidewall of a body 12 (column 2, lines 55-61, showing cut-out portion 14 is provided at a forward end of the bag-like body 12) while the portion 46 is not attached; (column 3, lines 5-11, showing how bag 12 can be opened and closed via fastener 16) whereby a portion of an object may extend outward from the opening and cavity during transport (column 4, lines 30-35).
Springer teaches at least one side panel (figure 1; column 3, lines 18-21, showing one end of bag 6 having an opening 12 on one of the panels of bag 6) including a protective portion 14 (figure 1, strap 14) that folds over an edge of an opening 12 (figure 2; column 3, lines 18-21; see annotated figure below) when a plurality of panels 38 and 40 (figure 2, side members 38 and 40) are in a closed position (figure 1, zipper 18 opens and closes bag 6 between an open position and a closed position) and the portions of the side panels are not attached (figures 1 and 2, zipper 18 is exposing longitudinal opening 19 when zipper 18 is slid open).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim and include the portions and an opening in at least part of a sidewall, while the panels are in a closed position, as taught by Slawinski, in order to permit an animal’s head to peek out of the body while the animal is secure in the body’s cavity (e.g., Slawinski, column 4, lines 30-35), while also including at least one side panel including a protective portion that folds over an edge of an opening when the plurality of panels are in the closed position and the portions of the side panels are not attached, as taught by Springer, in order to adjust the size of holes disposed on the bag to restrain animals within the bag (e.g., Springer, column 3, lines 23-37).
Regarding claim 12, as dependent on claim 11, Kim as modified discloses the limitations of claim 11. Kim does not disclose the opening extending to a top of the body.
Slawinski teaches the opening 14 (figure 1, cut-out portion 14) that extends to the top of a body 12 (column 2, lines 4-10 and 55-61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim and include the opening extending to a top of the body, as taught by Slawinski, in order to permit an animal’s head to peek out of the body while the animal is secure in the body’s cavity (e.g., Slawinski, column 4, lines 30-35).
Regarding claim 13, as dependent on claim 11, Kim as modified discloses the limitations of claim 11. Kim also discloses the top (column 2, lines 20-28, showing upper end of each side panel 12 and 13) including one or more handles (figures 1 and 3, loop handle 29; column 2, lines 25- 29).
Regarding claim 14, as dependent on claim 11, Kim as modified discloses the limitations of claim 11. Kim also discloses the fastener 16 (figure 1, closure means 16) being a zipper (column 1, lines 60-68, connecting means 22 and 23 with standard slide 24).
Regarding claim 15, as dependent on claim 11, Kim as modified discloses the limitations of claim 11. Kim also discloses the surfaces of the panels 11-15 having a padded construction (figure 2; column 1, lines 50-56, includes a receptacle 10 made of panels 11-15, such as a tote bag, formed from a fabric material, preferably heavy-duty denim material. Denim is made of thick cotton, which means materials constructed with denim have padded construction. See https://www.collinsdictionary.com/dictionary/english/denim).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150122196 (published 05/07/2015) issued to Liu in view of Springer.
Regarding claim 16, Liu discloses a method for transporting an animal, comprising: placing an animal within a cavity of a transport apparatus (figure 3; paragraph 0034), the cavity being formed when the apparatus is closed (figure 5), the cavity containing the animal in the apparatus (figures 4-6); transporting the animal such that the animal's head may protrude from an opening in the cavity during transport (figures 5 and 6); and opening the transport apparatus such that it lies substantially flat forming a bed upon which the animal may sit or lay down (figure 3).
Liu does not disclose the apparatus having a protective portion that folds over an edge of the opening.
Springer teaches an apparatus 2 (figures 1 and 2, animal carrier 2) having a protective portion 14 (figure 1, strap 14) that folds over an edge of an opening 12 (figure 2; column 3, lines 18-21; see annotated figure above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim and include a protective portion that folds over an edge of the opening, as taught by Springer, in order to adjust the size of holes disposed on the bag to restrain animals within the bag (e.g., Springer, column 3, lines 23-37).

Response to Arguments
	Applicant’s arguments filed 04/21/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Springer fails to disclose a protection portion as recited in amended claims 1, 10, and 16, it is noted that the features upon which applicant relies (i.e., figure 2 of Springer showing the strap 14 folding over the edge of the circular opening 12) are not recited in the rejected claims (i.e., the claims recite “an opening”, rather than a circular opening; see amended claims 1, 10, and 16. The opening in Springer is shaped as a circle with a tail; see annotated image above. The strap 14 folds over the tail portion of the opening 12).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Springer fails to disclose, teach, or suggest a protective portion as recited in amended claim 1, it is noted that at least one of the motivations provided by Springer (i.e., in order to adjust the size of holes disposed on the bag to restrain animals within the bag) would teach or suggest to a person of ordinary skill in the art to include a protective portion, as recited in amended claims 1, 10, and 16. The strap 14 of Springer is a protective portion that folds over the edge of a tail-shaped opening that is a part of opening 12 in Springer, and the strap manipulates the size of the opening 12. By being able to control the size of the opening 12 with the strap 14 from Springer, a user would have an easier time adjusting the size of the opening when considering the possibility of size variations of animals that users might possess. Overall, the cited references do provide teaching or motivation to modify the Springer trap in light of the references relied upon in this action.
It is finally noted that, even if the side panels were to stem from the limitations included in claim 2, the rejections presented above would still stand. With the reasons provided in this action, a person having ordinary skill in the art would be able to read and apply the teachings and motivations provided by Slawinski in modifying Kim along with the teachings and motivations provided by Springer in modifying Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647